UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1788


MAYRA BETH STUMP,

                    Plaintiff - Appellant,

             v.

DENIS R. MCDONOUGH, Secretary, Department of Veterans Affairs,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00369-EKD)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Aaron B. Houchens, AARON B. HOUCHENS, P.C., Salem, Virginia, for
Appellant. Christopher K. Kavanaugh, United States Attorney, Krista Consiglio Frith,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mayra Beth Stump appeals the district court’s order granting the Secretary of the

Department of Veterans Affairs’ motion to dismiss Stump’s claims under the Americans

with Disabilities Act, 42 U.S.C. §§ 12101-12213; and the Rehabilitation Act of 1973, as

amended, 29 U.S.C. §§ 701 to 796l. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Stump v.

McDonough, No. 7:20-cv-00369-EKD (W.D. Va. May 21, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2